Name: Commission Regulation (EEC) No 2307/90 of 2 August 1990 concerning the stopping of fishing for redfish by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: fisheries;  Europe
 Date Published: nan

 4. 8 . 90 Official Journal of the European Communities No L 206/9 COMMISSION REGULATION (EEC) No 2307/90 of 2 August 1990 concerning the stopping of fishing for redfish by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 4049/89 of 19 December 1989 allocating, for 1990 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen (3), provides for redfish quotas for 1990 ; Whereas, according to the information communicated to the Commission, the quota of redfish in the waters of ICES divisions I and II (Norwegian waters north of 62 °N) allocated to Spain for 1990 is exhausted owing to a transfer of this quota, HAS ADOPTED THIS REGULATION : Article 1 The quota of redfish in the waters of ICES divisions I and II (Norwegian waters north of 62 °N) allocated to Spain for 1990 is deemed to be exhausted. Fishing for redfish in the waters of ICES divisions I and II (Norwegian waters north of 62 ° N) by vessels flying the flag of Spain or registered in Spain is prohibited, as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation . Article 2 This Regulation shall enter into force on the day follo ­ wing that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 August 1990. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, II . II . 1988, p. 2. (3) OJ No L 389, 30 . 12. 1989, p. 44.